Rao, Chief Judge:
The merchandise covered by the protests enumerated above consists of certain imported men’s or boys’ car coats or jackets, laminated with rubber, which were assessed with duty at the rate of 30 per centum ad valorem, as other rainwear with a textile-fabric outer surface, having a rubber or plastics coating or covering only on the inner surface of such fabric, under item 376.58 of the Tariff Schedules of the United States.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 20 per centum ad valorem, as other men’s or boys’ wearing apparel, not ornamented, of “other” textile materials, under items 380.90 of said tariff schedules.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG (Import Spec’s Initials) by Import Specialist George Gaines (Import Spec’s Name) on the invoices covered by the protests enumerated above, and assessed Avith duty at 30 per centum ad valorem under Item 376.58, TSUS, consist of non-ornamented men’s or boys’ carcoats or jackets of man-made fibers, laminated with rubber, which are, in fact, in chief value of laminated rubber.
That said merchandise is not, in fact, rainwear, but is men’s or boys’ wearing apparel.
That it is claimed that said carcoats or jackets are properly classifiable at 20 per centum ad valorem within Item 380.90 TSUS.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
*485Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem, under item 380.90 of said tariff schedules, as other men’s or boys’ wearing apparel, not ornamented, of “other” textile materials. The claim in the protests to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.